Independent action to set aside the verdict and judgment rendered in a former case between the same parties, the positions of plaintiff and defendant being reversed in the former suit.
Plaintiff bottoms his present action on the alleged misconduct of the defendant in trying improperly to influence the jury in the former case. By consent, a jury trial was waived, and both sides agreed that the cause might be heard and determined by the judge without a jury.
The judge finds in his ninth finding of facts: "That no fraud was *Page 840 
perpetrated on said jury, and no influence brought to bear that in any way influenced or was calculated to influence said verdict."
From a judgment in favor of defendant the plaintiff appeals, assigning errors.
A careful perusal of the record, together with the authorities applicable, convinces us that no legal error was committed on the hearing which would entitle the plaintiff to a new trial.
What was said in Bowman v. Howard, 182 N.C. 662, both in the opinion of the Court and also in the dissenting opinion filed therein, is in support of his Honor's ruling.
No error.